Case: 15-14775       Date Filed: 08/23/2016      Page: 1 of 7


                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 15-14775
                              ________________________

                         D.C. Docket No. 1:15-cv-22207-KMM


ROBERT M. ALBERTS,

                                                                         Plaintiff-Appellant,

                                            versus

ROYAL CARIBBEAN CRUISES, LTD.,
a Liberian Corporation,

                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (August 23, 2016)

Before WILLIAM PRYOR and JILL PRYOR, Circuit Judges, and VOORHEES, *
District Judge.

WILLIAM PRYOR, Circuit Judge:



* Honorable Richard L. Voorhees, United States District Judge for the Western District of North
Carolina, sitting by designation.
               Case: 15-14775     Date Filed: 08/23/2016    Page: 2 of 7


      This appeal presents an issue of first impression: whether a seaman’s work

in international waters on a cruise ship that calls on foreign ports constitutes

“performance . . . abroad” under the United Nations Convention on the

Recognition and Enforcement of Foreign Arbitral Awards, 9 U.S.C. § 202. Robert

Alberts worked as the lead trumpeter on the Oasis of the Seas, a passenger cruise

ship that sailed from Florida to several foreign ports in the Caribbean. Alberts sued

his employer, Royal Caribbean, under general maritime law and the Jones Act.

Royal Caribbean moved to compel arbitration of their dispute. The Convention

makes enforceable an arbitration agreement between United States citizens if their

contractual relationship “envisages performance . . . abroad.” Id. Because a seaman

works abroad when traveling in international waters to or from a foreign state, we

affirm the order compelling arbitration of this dispute.

                                 I. BACKGROUND

      Alberts, a United States citizen, worked as a lead trumpeter on the Oasis of

the Seas, a passenger cruise ship. The Oasis of the Seas is a Bahamian flagged

vessel with a home port in Fort Lauderdale, Florida. Royal Caribbean, the operator

of the vessel, is a Liberian corporation with its principal place of business in

Florida. The ship traveled two routes: a western route that touched ports in Haiti,

Jamaica, and Mexico, and an eastern route that touched ports in the United States

Virgin Islands, the Bahamas, and St. Maarten. It traveled approximately six days a



                                           2
              Case: 15-14775     Date Filed: 08/23/2016   Page: 3 of 7


week and stopped once a week in Florida. Alberts played his trumpet—and hit his

high Cs—only while the ship was sailing the high seas.

      Alberts signed two employment agreements. The first covered September

through November of 2013, and the second covered February through August of

2014. Both agreements contained the same arbitration clause, which required that

all disputes “be referred to and resolved exclusively by mandatory binding

arbitration pursuant to the United Nations Conventions [sic] on the Recognition

and Enforcement of Foreign Arbitral Awards.”

      Alberts became ill while working for Royal Caribbean, and he alleges that

Royal Caribbean failed to provide him an adequate medical exam and failed to take

his complaints seriously. He sued Royal Caribbean for unseaworthiness,

negligence, negligence under the Jones Act, maintenance and cure, and seaman’s

wages and penalties. Royal Caribbean moved to compel arbitration, and the district

court granted the motion.

                            II. STANDARD OF REVIEW

      We review an order compelling arbitration de novo. Bautista v. Star Cruises,

396 F.3d 1289, 1294 (11th Cir. 2005).

                                III. DISCUSSION

      In the absence of an affirmative defense, a district court must compel

arbitration under the Convention if four jurisdictional requirements are met. First,



                                          3
              Case: 15-14775     Date Filed: 08/23/2016   Page: 4 of 7


“there is an agreement in writing within the meaning of the Convention.” Id. at

1294 n.7. Second, “the agreement provides for arbitration in the territory of a

signatory of the Convention.” Id. Third, “the agreement arises out of a legal

relationship . . . which is considered commercial.” Id. And fourth, “a party to the

agreement is not an American,” id., or the “relationship involves property located

abroad, envisages performance or enforcement abroad, or has some other

reasonable relation with one or more foreign states,” 9 U.S.C. § 202. The parties

agree that Albert’s employment contract satisfies the first three conditions, and

Alberts raises no affirmative defenses.

      The only issue before us is whether Alberts’s contract “envisages

performance . . . abroad.” Id. Alberts argues that the word abroad means “in one or

more foreign states” and that because he worked only in international waters, his

contract did not envisage performance abroad. Royal Caribbean argues that abroad

means anywhere “outside a country,” so performance on international waters is

performance abroad. But we need not adopt either definition.

      We conclude that performance abroad includes a seaman’s work traveling to

or from a foreign country. When interpreting a statute, “[w]ords are to be

understood in their ordinary, everyday meanings.” Antonin Scalia & Bryan A.

Garner, Reading Law 69 (2012). “One should assume the contextually appropriate

ordinary meaning unless there is reason to think otherwise.” Id. at 70. The



                                          4
               Case: 15-14775     Date Filed: 08/23/2016    Page: 5 of 7


Supreme Court defined the word “abroad” in United States v. Hutchins, 151 U.S.

542 (1894), in the context of a statute governing travel expenses for naval officers.

Id. at 544. It held a naval officer who traveled by steamer from San Francisco to

New York did not travel abroad because “the question whether travel is abroad or

within the United States should be determined by the termini of the journey, rather

than by the route actually taken.” Id. at 544.

      The definition of abroad in Hutchins is consistent with standard usage in this

context. The second edition of the Random House Dictionary of the English

Language defines abroad as “[i]n or to a foreign country.” Abroad, The Random

House Dictionary of the English Language 6 (2d unabr. ed. 1987) (emphasis

added). The third edition of Ballentine’s Law Dictionary defines abroad as

“[b]eyond the seas or out of the country,” Abroad, Ballentine’s Law Dictionary 5

(3d ed. 1969), and its definition of traveling abroad cites Hutchins and states that

an officer is traveling abroad “when he goes to a foreign port . . . or from a foreign

port to a home port, yet he is not so traveling when going from one place to

another in the United States . . . although it may take him . . . upon the high seas.”

Traveling Abroad, Ballentine’s Law Dictionary 1296.

      Other definitions of abroad are over and under inclusive. The second edition

of Merriam Webster’s New International Dictionary defines abroad as both

“[b]eyond the bounds of a country” and “in foreign countries.” Abroad, Webster’s



                                           5
              Case: 15-14775      Date Filed: 08/23/2016   Page: 6 of 7


New International Dictionary 8 (2d ed. 1961). The American Heritage Dictionary

of the English Language similarly defines it as both “[o]ut of one’s own country”

and “[i]n a foreign country or countries.” Abroad, American Heritage Dictionary

of the English Language 5 (1st ed. 1969). And the revised fourth edition of Black’s

Law Dictionary defines abroad as, “[i]n English chancery law, beyond the seas.”

Abroad, Black’s Law Dictionary 21 (4th ed. rev. 1968). And it defines beyond the

seas as “outside the United States.” Beyond Sea, Black’s Law Dictionary 204.

      The parties’ definitions are inconsistent with standard usage in this context.

Royal Caribbean’s proposed definition—beyond the bounds of a country—might

include a voyage from Miami to New Orleans, which an ordinary speaker would

not consider to be abroad. And Alberts’s proposed definition—in a foreign

country—would not include a voyage between two foreign states, something an

ordinary speaker would consider to be abroad.

      Alberts argues that the next clause in the statute, “or has some other

reasonable relation with one or more foreign states,” limits the definition of

“performance . . . abroad.” 9 U.S.C. § 202. He argues that in the light of this

succeeding clause, “performance . . . abroad” must have a “reasonable relation

with one or more foreign states,” and that, in context, abroad means in a foreign

state. This argument is only half right.




                                           6
              Case: 15-14775     Date Filed: 08/23/2016    Page: 7 of 7


      We agree with Alberts that these clauses must be read together, but under

our definition of abroad—in or traveling to or from a foreign state—performance

abroad does have a reasonable relation with a foreign state. The reasonable-relation

clause does not compel Alberts’s definition of abroad.

      Alberts’s contract envisaged performance abroad because he worked on a

cruise ship that traveled in international waters to foreign ports. Because his

contract envisaged performance abroad, the arbitration clause is enforceable under

the Convention.

                                IV. CONCLUSION

      We AFFIRM the order compelling arbitration.




                                          7